Case 1:18-cv-01580-RCL Document 29-15 Filed 09/09/20 Page 1 of 6




                     EXHIBIT 12
        Case 1:18-cv-01580-RCL Document 29-15 Filed 09/09/20 Page 2 of 6


From:            Wozniak, Erik
To:              Miller, Mark E
Subject:         RE: Mark Miller Re-assignment - please process
Date:            Friday, August 16, 2013 2:11:17 PM
Attachments:     image001.png


Mark,

No worries. You’ve had a lot of things going on lately all demanding your attention. I’m glad that I could
help at all. If there is anything I can ever help with in future just let me know.

Here is a dilbert just because it is Friday and we don’t get to laugh (at other people) as much doing
telework:




Erik

From: Miller, Mark E
Sent: Thursday, August 15, 2013 8:48 AM
To: Wozniak, Erik
Subject: RE: Mark Miller Re-assignment - please process

Erik,
       I just realized that I never thanked you for sending this to me. I was able to plagiarize from your
memo and submit it successfully.

Thank you very much for the help!

Mark

From: Wozniak, Erik
Sent: Monday, July 29, 2013 12:44 PM
To: Miller, Mark E
Subject: RE: Mark Miller Re-assignment - please process

Mark,

During my approval process for full-time telework, OPPA was told there was not any official
requirements that needed to be submitted to OCCHCO other than a change request to the SF-52 for
processing. The way the Telework policy is written, OCCHCO plays no role in any aspect of approval

                                                                                                   FEMA 000045
         Case 1:18-cv-01580-RCL Document 29-15 Filed 09/09/20 Page 3 of 6


process (i.e., they only process what the office sends them).

In light of that (weak) policy, OPPA leadership decided to have an MOA between myself and David
Kaufman. I also had prepared a proposal package to identify pros/cons, of my full-time telework
impacts.
     • Both of these documents are attached

Amy confirmed that she hasn’t officially heard of any other requirements from OCCHCO lately. So either
this is something new or a requirement internal to OCFO.

I did have provide a letter from FEMA confirming that my change of duty station wasn’t implying a
negative employment impact for the mortgage company when I was buying the house in GA. But that
was generic thing that Amy and I worked on and she signed for OPPA.

Let me know if I can assist in any other way.

Erik

From: Miller, Mark E
Sent: Thursday, July 25, 2013 8:40 AM
To: Wozniak, Erik
Subject: FW: Mark Miller Re-assignment - please process

Erik,
           Did you have to produce a memo like this? If so could you send me a copy so I can do mine???

Thanks
Mark



From: Price, Cherre
Sent: Wednesday, July 24, 2013 1:47 PM
To: Miller, Mark E
Subject: RE: Mark Miller Re-assignment - please process

Good afternoon Mark,

The memo should discuss the duty station change, how it benefits the mission of the Agency & OCFO
and discuss the locality difference. The memo should be from will require your signature and Ed’s.

Thanks,
-------------------------------------------------------------
Cherre Price, Admin Officer
DHS/FEMA/OCFO
395 E Street SW, Rm 606
Washington, DC 20472-3715
202-646-1072
202-646-7052 fax

                                                                                                FEMA 000046
         Case 1:18-cv-01580-RCL Document 29-15 Filed 09/09/20 Page 4 of 6


cherre.price@fema.dhs.gov
From: Miller, Mark E
Sent: Wednesday, July 24, 2013 8:07 AM
To: Price, Cherre
Subject: FW: Mark Miller Re-assignment - please process

Good morning Cherre,

          Would you please let me know what this memo requires so I can draft it and send it on?

Thanks
Mark

Mark E. Miller
FEMA OCFO, Budget
Call my Blackberry at:
202-701-5663
mark.e.miller@dhs.gov




From: Darby, Michael
Sent: Wednesday, July 24, 2013 6:45 AM
To: Miller, Mark E
Cc: Cason, Winona
Subject: FW: Mark Miller Re-assignment - please process

Mark,

Please take care of this memo requirement. If you need details as to what should be included in the
memo I’d recommend you discuss it with Cherre.

From: Cason, Winona
Sent: Tuesday, July 23, 2013 3:37 PM
To: Price, Cherre; Darby, Michael
Cc: Benson, Shalini; Farley, Evan; Willenbucher, Timothy
Subject: RE: Mark Miller Re-assignment - please process

Mike, will you please reach out Mark for this, please?

Winona Cason, Executive Officer
FEMA Office of the Chief Financial Officer
Patriots Plaza, Washington, DC
202-302-8961
Winona.cason@dhs.gov

From: Price, Cherre
Sent: Tuesday, July 23, 2013 3:24 PM
To: Cason, Winona
Cc: Benson, Shalini; Farley, Evan; Darby, Michael; Willenbucher, Timothy
Subject: RE: Mark Miller Re-assignment - please process




                                                                                                   FEMA 000047
         Case 1:18-cv-01580-RCL Document 29-15 Filed 09/09/20 Page 5 of 6


Good afternoon Winona,

OHC is preparing to process Mark’s duty station change. However, we are required to have the
employee sign a memo reflecting the change of pay before processing. Do we have this memo and if so
can you send this to me?

Thanks,
-------------------------------------------------------------
Cherre Price, Admin Officer
DHS/FEMA/OCFO
395 E Street SW, Rm 606
Washington, DC 20472-3715
202-646-1072
202-646-7052 fax
cherre.price@fema.dhs.gov
From: Price, Cherre
Sent: Wednesday, July 03, 2013 11:22 AM
To: Cason, Winona
Cc: Benson, Shalini; Farley, Evan; Darby, Michael; Willenbucher, Timothy
Subject: RE: Mark Miller Re-assignment - please process

Good morning Winona,

I was not aware that this was an urgent case. So, the date used was based on processing guidance given
by OHC to provide documents at least 1-2 full pay periods in advance of the effective date. Given that
the action has not been forwarded to Manpower the date can be changed by Management.

Thanks,

From: Cason, Winona
Sent: Wednesday, July 03, 2013 7:03 AM
To: Price, Cherre
Cc: Benson, Shalini; Farley, Evan; Darby, Michael; Willenbucher, Timothy
Subject: RE: Mark Miller Re-assignment - please process

Morning Cherre

I noticed the effective date on this is not until 8/11. Any reason why it has to be so late? This
needs to be effective as soon as possible. Thx.

Winona Cason, Executive Officer
FEMA Office of the Chief Financial Officer
Patriots Plaza, Washington, DC
202-302-8961
Winona.cason@dhs.gov

From: Farley, Evan
Sent: Tuesday, July 02, 2013 7:43 PM
To: Cason, Winona
Subject: RE: Mark Miller Re-assignment - please process



                                                                                              FEMA 000048
       Case 1:18-cv-01580-RCL Document 29-15 Filed 09/09/20 Page 6 of 6



I did the FHR today. Should be in your box now.

Evan Farley
Budget Director
Federal Emergency Management Agency
202-646-2985 (Office)
202-646-7052 (Fax)
202-316-6878 (Cell)
Evan.Farley1@DHS.Gov



From: Cason, Winona
Sent: Tuesday, July 02, 2013 1:32 PM
To: Farley, Evan; Benson, Shalini; Darby, Michael
Cc: Price, Cherre; Lowry, Thomas J
Subject: Mark Miller Re-assignment - please process

All

Based on Mark’s medical situation, Ed has agreed to reassign Mark Miller to Oklahoma for six
months. He’s asking for a follow up recommendation prior to the six-month extension’s
expiration from BPAD management. Please work with Cherre to make this action effective
through FHR as soon as possible. Thanks.

Winona Cason, Executive Officer
FEMA Office of the Chief Financial Officer
Patriots Plaza, Washington, DC
202-302-8961
Winona.cason@dhs.gov




                                                                                     FEMA 000049
